DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 were pending and rejected in the previous office action with claims 21-26 withdrawn from consideration. Applicant amended claims 1-2 and 6 and added new claims 27-30 in the response filed 6/12/2020. In the examiner’s amendment below, claims 1-11 and 27-30 are allowed while the previously withdrawn claims 21-26 are cancelled as a formalities based issue. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2020 has been entered.
 
Response to Arguments
35 USC § 103:
Applicant’s arguments with respect to the previous 103 rejections of claims 1-11 (pgs. 8-10 of remarks filed 6/12/2020) have been fully considered and they are persuasive. 
In response to applicant’s further amendments, independent claim 1, considered as a whole, would have been obvious to one of ordinary skill in the art in view of the prior art, and 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attempts were made to contact applicant’s representative but no response was received. Therefore the following examiner’s amendment is made only to correct formalities in the claims, including cancellation of the previously withdrawn claims. 
The application has been amended as follows: 

1.	(Currently Amended) A system for order delivery security using blockchain, comprising: 
		a container configured to: 
	add a new block to a blockchain when an item of a customer order is added to or removed from the container, wherein the new block contains an order ID of the customer order, a customer name, items in the customer order, a delivery address of the customer order, and a delivery date of the customer order; 
		store the blockchain to a container ledger; and
compare the item to the items in the customer order to determine if the customer order is complete;

			carry the container; 
add a new block to the blockchain when an item of the customer order is added to or removed from the delivery vehicle, wherein the new block contains the order ID of the customer order, the customer name, the items in the customer order, the delivery address of the customer order, the delivery date of the customer order, and the item of the customer order; 
store the blockchain to a vehicle ledger; 
interrogate the containers on the delivery vehicle to identify the container ledger of containers on the delivery vehicle; 
generate a signal to initiate delivery when the vehicle ledger is consistent with the container ledger of containers on the delivery vehicle 
query the vehicle ledger to determine whether the vehicle ledger contains a container that corresponds to a location of the delivery vehicle; 
generate a first notification identifying containers to be unloaded at a location of the delivery vehicle; 
update the vehicle ledger and the container ledger when the container is unloaded; and
query containers on the delivery vehicle to determine if any additional containers should be unloaded at the location of the delivery vehicle; and
		a lock configured to: 
			be attached to and secure the container; 
			store a copy of the blockchain locally in memory of the lock; and

		wherein:
the delivery vehicle carrying the container is further configured to communicate with the lock to determine that the container has been loaded, unloaded or is still on the delivery vehicle and update the blockchain. 

	2. 	(Previously Presented) The system of claim 1, further comprising a scanning device configured to: 
		record the item entering or leaving the container; and
		transfer the record of the item to the container. 

	3.	(Original) The system of claim 1, wherein the container is a tote.

	4.	(Previously Presented) The system of claim 1, wherein the delivery vehicle is an automated guided vehicle or an autonomous unmanned vehicle. 

	5.	(Previously Presented) The system of claim 2, wherein the scanning device uses RFID. 

	6.	(Previously Presented) The system of claim 1, wherein recorded information further comprises information of the customer order and a store associate who fills the customer order. 

	7.	(Original) The system of claim 1, wherein the lock is further configured to have a solar panel attached to maintain battery charge when light is available. 

	8.	(Previously Presented) The system of claim 1, wherein the lock is further configured to communicate using WIFI or Bluetooth with the delivery vehicle. 

	9.	(Previously Presented) The system of claim 1, further comprising: 
	a camera configured to record a video of a store associate filling the container.

	10.	(Original) The system of claim 1, further comprising: 
	a mobile device configured to record a video for order filling the container.

	11.	(Original) The system of claim 1, further comprising: 
	a video recording device configured to, when the container is delivered and handed over to the customer, record the container, the lock, container contents and a customer receiving all of the above. 

	12 – 26. 	(Canceled)

	27.	(Previously Presented) The system of claim 1, wherein the blockchain is further stored on an external storage system. 



	29.	(Previously Presented) The system of claim 1, wherein the container is further configured to record video of the items as the items are added to the container. 

	30.	(Previously Presented) The system of claim 1, wherein the container is further configured to record video of the items as the items are unloaded from the container to the container.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
US 20180096175 A1 to Schmeling teaches a package delivery system using blockchain (Schmeling: ¶ 0025, ¶ 0052) including a container that writes information to a blockchain when an item is added to a package (Schmeling: ¶ 0054, ¶ 0058), wherein a delivery vehicle carries the container and authenticates with the container upon delivery to also write information indicated delivery is completed, i.e. order is removed from the vehicle, to the blockchain (Schmeling: ¶ 0016, ¶ 0088, Fig. 10, ¶ 0128), wherein a lock is attached to the container to secure the items in the container (Schmeling: ¶ 0056, ¶ 0117). 
US 20180232693 A1 to Gillen teaches writing shipment information to a blockchain including shipment identifier/name, i.e. order identifier, customer name, contents of the shipment, assignee delivery address, and delivery date (Gillen: ¶ 0064, ¶ 0108, ¶ 0070, ¶ 0072, ¶ 0100). 
US 20050232747 A1 to Brackmann teaches an electronic lock that communicates with a vehicle GPS system and relays info to a server for tracking containers on a truck (Brackmann: ¶ 0087-0088). 
US 20050017899 A1 to Cervinka teaches bidirectional communication with a delivery vehicle system to verify whether a container is still on the delivery vehicle (Cervinka: ¶ 0043-004, Fig. 3, ¶ 0049-0050, ¶ 0052-0056, and ¶ 0066-0083). 
US 20180007131 A1 to Cohn teaches an IOT device which stores a blockchain and in one instance the IOT device may be a lock (Cohn: ¶ 0028, ¶ 0033, Fig. 2). 
US 20170178072 A1 to Poornachandran teaches a smart package or delivery container that includes the capability to determine what delivery resource (e.g., drone) takes possession of it, and record any intermediate control transfers to another delivery resource (e.g., a second drone) during transit from source to destination. In an embodiment, the container records any hand-off or other transfer using a block chain that can be independently verified (¶ 0015, ¶ 0023, ¶ 0049). 
US 20190080284 A1 to Kim teaches a system using blockchain and smart contracts to track the transportation of goods and verify completion of transportation agreements. 
US 20050234641 A1 to Marks generally teaches in-transit package location tracking and reporting. 
NPL Reference U (see attached PTO-892) teaches creating event based transactions on a distributed ledger/blockchain in response to shipping and/or supply chain events (pgs. 379-381). 
However, even when the teachings of the references above are considered in combination, one of ordinary skill in the art would not have arrived at the claimed invention in which a delivery order security system includes both a delivery vehicle and a container that each 
Therefore, independent claim 1 and the respective dependent claims 2-11 and 27-30 are allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNTER A MOLNAR/Examiner, Art Unit 3628                           

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
March 11, 2021